Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group Ia, claims 1, 3, 7, 12 and 13, drawn to a compound of formula II or formula III according to Claim 1 and a method of decreasing the rate of aging of a subject, comprising administering a therapeutically effective amount of a compound according to Claim 1 to the subject.
Group Ib, claims 1, 3, 7, 16 and 17, drawn to a compound of formula II or formula III according to Claim 1 and a method of treating or decreasing the risk of developing an 
Group IIa, claims 8, 11, 14 and 15, drawn to a compound of formula V according to Claim 8 and a method of decreasing the rate of aging of a subject, comprising administering a therapeutically effective amount of a compound according to Claim 8 to the subject..
Group IIb, claims 8, 11, 18 and 19, drawn to a compound of formula V according to Claim 8 and a method of treating or decreasing the risk of developing an age-related disease or disorder, comprising administering a therapeutically effective amount of a compound according to Claim 8 to the subject..

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group Ia is elected, Applicant must elect a formula (either formula II or formula III) according to Claim 1 and must further elect a single, specific compound according to the elected formula.
If Group Ib is elected, Applicant must elect a formula (either formula II or formula III) according to Claim 1 and must further elect a single, specific compound according to the elected formula.  Additionally, Applicant must elect a specific age-related disease or disorder.
If Group IIa is elected, Applicant must elect a single, specific compound according to formula V, as recited in Claim 8.
If Group IIb is elected, Applicant must elect a single, specific compound according to formula V, as recited in Claim 8.  Additionally, Applicant must elect a specific age-related disease or disorder.

Election of species not specifically disclosed as filed may be considered new matter.

Applicant is required, in reply to this action, to elect species, as recited above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 8, 16 and 18 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The claims lack unity of invention because the groups do not share the same or corresponding technical feature.  Groups I and Ia share the technical feature of compounds of formulae II or III, 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGG POLANSKY/Examiner, Art Unit 1629

/SAVITHA M RAO/Primary Examiner, Art Unit 1629